Opinion by
Head, J.,
Notwithstanding the elaborate argument so earnestly pressed upon us by the able counsel for appellant, we are all of opinion the controlling questions were correctly disposed of by the learned auditor whose report was *145adopted and approved by the court below. This being true, any restatement of the facts or discussion of the legal questions arising therefrom would be but a useless repetition of what has been already well done by the learned auditor. His report fully vindicates the conclusion he reaches, and we adopt that conclusion for the reasons given in his report.
Decree affirmed.